EXHIBIT 10.1


Execution Version


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of April 28, 2020 (the “Effective Date”) by and among TANGER PROPERTIES LIMITED
PARTNERSHIP (the “Partnership”), a North Carolina limited partnership, TANGER
FACTORY OUTLET CENTERS, INC. (the “Company”), a North Carolina corporation and
STEVEN B. TANGER (the “Executive”).
RECITALS:
A.     The Executive is the Chief Executive Officer of the Company and an
executive employee of the Partnership under the terms of an Amended and Restated
Employment Agreement dated as of December 14, 2016, between the Executive, the
Partnership and the Company (the “Existing Employment Contract”).
B.     The Company, the Partnership and the Executive intend to amend and
restate the Existing Employment Contract as provided herein and effective as of
the Effective Date.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1.     Certain Definitions.
(a)     “Annual Base Salary” is defined in Section 6(a).
(b)     “Annual Bonus” is defined in Section 6(c).
(c)    “Benefits” is defined in Section 6(b)(iii).
(d)     “Cause” shall mean the Board of Directors of the Company (the “Board”),
subject to Section 7(c) below, has determined to terminate the Executive’s
employment hereunder due to the Executive’s (i) causing material harm to the
Company or the Partnership through a material act of dishonesty or misconduct in
the performance of his duties hereunder, (ii) conviction of a felony involving
moral turpitude, fraud or embezzlement, (iii) willful violation of Company
policy or other misconduct that, in either case, results in, or reasonably could
result in, material harm to the reputation or standing of the Company or the
Partnership, or (iv) willful failure to perform his material duties under this
Agreement (other than a failure due to disability) after written notice
specifying the failure and a reasonable opportunity to cure (it being understood
that if his failure to perform is not of a type requiring a single action to
cure fully, that he may commence the cure promptly after such written notice and
thereafter diligently prosecute such cure to completion).
(e)     “Change of Control” shall mean (i) the sale, lease, exchange or
other transfer (other than pursuant to internal reorganization) by the Company
or the Partnership of more than 50% of its assets to a single purchaser or to a
group of associated purchasers; (ii) a merger, consolidation or similar
transaction in





--------------------------------------------------------------------------------




which the Company or the Partnership does not survive as an independent,
publicly owned corporation or Tanger GP Trust (“General Partner”) ceases to be
the sole general partner of the Partnership; (iii) the acquisition of securities
of the Company or the Partnership in one or a related series of transactions
(other than pursuant to an internal reorganization) by a single purchaser or a
group of associated purchasers (other than the Executive or any of his lineal
descendants, lineal ancestors or siblings) which results in their ownership of
twenty-five (25%) percent or more of the number of Common Shares of the Company
(treating any Partnership Units or Preferred Shares acquired by such purchaser
or purchasers as if they had been converted to Common Shares) that would be
outstanding if all of the Partnership Units and Preferred Shares were converted
into Common Shares; (iv) a merger involving the Company if, immediately
following the merger, the holders of the Company’s shares immediately prior to
the merger own less than fifty (50%) of the surviving company’s outstanding
shares having unlimited voting rights or less than fifty percent (50%) of the
value of all of the surviving company’s outstanding shares; or (v) a majority of
the members of the Board are replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
(f)     “Contract Term” is defined in Section 2(b).
(g)     “Contract Year” shall mean the calendar year.
(h)     “Disability” shall mean the absence of the Executive from the
Executive’s duties to the Partnership and/or the Company on a full-time basis
for a total of 16 consecutive weeks during any 12 month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Partnership or the Company and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).
(i)     “Good Reason” shall mean the occurrence of any of the following events:
(i)     any material adverse change in the Executive’s job titles,
duties, responsibilities, perquisites granted hereunder, or authority without
his consent, including, without limitation, (x) no longer solely reporting
directly to the Board, (y) on or following a Change of Control, the failure of
the Executive to hold the same position in the successor entity (including its
ultimate parent) as he held immediately prior to the Change of Control in the
Company and/or the Partnership, or (z) upon the date a new Chief Executive
Officer commences employment in such position, the failure of the Board to
appoint the Executive to serve as Executive Chairman of the Board and as
Executive Chairman (or a comparable position) of the Partnership, or after such
appointment, removal by the Board from any such position;
(ii)     if the principal duties of the Executive are required to be performed
at a location other than the locations described in Section 5 without his
consent;
(iii)     a material breach of this Agreement by the Partnership or the Company,
including without limitation, the failure to pay compensation or benefits when
due hereunder or a material breach by the Company or the Partnership of any of
its obligations under Section 12 below; or
(iv)    on or following a Change of Control, the failure of the Executive to be
a member of the board of directors (or similar governing body) of the successor
entity (including its ultimate


2

--------------------------------------------------------------------------------




parent); provided that if the successor entity’s (or its ultimate parent’s)
stock is publicly traded such entity shall be deemed not to have failed for the
Executive to be a member of its board of directors (or similar governing body)
if the Executive is appointed as a member of its board of director (or similar
governing body) as of the date the Change of Control closes and, upon expiration
of his term as a board member, such entity nominates the Executive to such
entity’s board of directors (or similar governing body) for election by its
shareholders.
The Executive must provide to the Company written notice of his resignation (in
accordance with clauses (i) and (ii) of Section 7(g)) on or within fifteen (15)
days following the occurrence of the event or events constituting Good Reason
and the Company shall have a period of thirty (30) days following its receipt of
such notice (the “Cure Period”) in which to cure such event or events. If the
Company does not cure the event or events constituting the basis for Good Reason
by the end of the Cure Period, the Executive may resign from employment within
fifteen (15) days immediately following the last day of the Cure Period. A
resignation or other voluntary termination of employment by the Executive that
does not comply with the requirements of this Section 1(i) shall not constitute
termination for Good Reason.
(j)    “Incentive Award Plan” shall mean the Company’s and the Partnership’s
Incentive Award Plan as in effect on the Effective Date (as amended from time to
time in accordance therewith), any successor plan thereto and any other
applicable equity and/or long-term incentive plan.
(k)    “Related Entities” is defined in Section 4(a).
(l)     “Restricted Period” is defined in Section 4(a).
(m)     “Retirement” shall mean the automatic termination of the Executive’s
employment on the last day of the Contract Term, and such termination shall be
deemed a voluntary retirement by the Executive effective on such date.
(n)    “Section 409A” shall mean, collectively, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder, including
without limitation any such regulations or other guidance that may be issued
after the date of this amendment and restatement.
2.     Employment.
(a)     The Partnership and the Company shall continue to employ the
Executive under this Agreement and the Executive shall remain in the employ of
the Partnership and the Company during the Contract Term (as defined in
subsection (b) below) in the positions set forth in Section 3 and upon the other
terms and conditions herein provided, unless the Executive’s employment is
terminated earlier as provided in Section 7 hereof.
(b)     The Contract Term shall begin on the Effective Date and shall end on
January 1, 2024 (the “Contract Term”).
3.    Position and Duties.
(a)     During the Executive’s employment hereunder, he shall serve as:


3

--------------------------------------------------------------------------------




(i)     the Chief Executive Officer of both the Company and the General Partner
of the Partnership and shall have such duties, functions, responsibilities and
authority as are consistent with the Executive’s position as the senior
executive officer in charge of the general management, business and affairs of
the Company, the Partnership and their properties, provided that on the date
that a new Chief Executive Officer of the Company or the Partnership, as
applicable, commences employment as such, the Executive shall cease to be the
Chief Executive Officer and will become the Executive Chairman of the Company
and the Executive Chairman (or a comparable position) of the Partnership, as
applicable. The new Chief Executive Officer of the Company and the Partnership
shall report directly to the Executive, as Executive Chairman, and the Board. As
Executive Chairman, Executive shall have such duties (including without
limitation duties of care, loyalty, good faith, honesty, and using his best
efforts to act in the best interests of the Company and the Partnership),
functions, responsibilities and authority as are consistent with such position
in a company and/or partnership the size and nature of the Company and the
Partnership, including without limitation, assisting and advising the Company’s
and the General Partner’s CEO and other executives with the operation and
strategic direction of the Company, and the Executive shall devote the amount of
business time, attention and effort to the affairs of the Company and the
Partnership as is reasonably required to accomplish the Executive’s duties in
such positions; and
(ii)     if elected or appointed thereto, as a Director of the Company and as a
trustee of the General Partner of the Partnership subject to any necessary
approval as required by applicable law and the Company’s and the Partnership’s
governing documents (as applicable), provided, however, that if the Contract
Term ends or expires prior to expiration of the Executive’s then-current
scheduled term as a member of the Board or term as trustee of the General
Partner, the Executive shall be permitted to remain a non-employee member of the
Board (but not as executive chairman of the Board or as an executive, employee
or any other position) through the end of such term, and provided further,
except as provided herein, the Executive shall not be entitled to any
compensation or benefits pursuant to this Agreement after the end of the
Contract Term as a member of the Board but shall be limited to the compensation
normally paid by the Company to its non-employee directors.
(b)     Upon obtaining the prior approval of the Board, the Executive may serve
on corporate, civic or charitable boards, provided that such activities do not
individually or in the aggregate interfere with the performance of his duties
under this Agreement.
4.     Non-Competition; Confidential Information; Non-Solicitation and Return of
Company Property.
(a)     Non-Competition. While the Executive is employed and for a period of 12
months following the date of termination of his employment for any reason (the
“Restricted Period”), the Executive shall be prohibited from engaging in
Competition with the Company, the Partnership, their subsidiaries and other
entities under common control with the Company and the Partnership
(individually, a “Related Entity,” and collectively, the “Related Entities”).
The term “Competition” for purposes of this Agreement shall mean the Executive’s
management, development or construction of any factory outlet centers or
competing retail commercial property outside the Company and the Related
Entities or any other active or passive investment in property connected with a
factory outlet center or a competing retail commercial property outside the


4

--------------------------------------------------------------------------------




Company and the Related Entities, with the exception of ownership of up to 1% of
any class of securities of any publicly traded company.
Provided however, for any period following the termination of the Executive’s
employment, the Executive shall be considered as engaging in “Competition”
prohibited by this subsection (a) only if the Executive engages in the
prohibited activities with respect to a property that is within a fifty (50)
mile radius of the site of any commercial property owned, leased or operated by
the Company and/or the Related Entities on the date the Executive’s employment
terminated or with respect to a property that is within a fifty (50) mile radius
of any commercial property which the Company and/or the Related Entities
actively negotiated to acquire, lease or operate within the six (6) month period
ending on the date of the termination of the Executive’s employment. For the
avoidance of doubt, following termination of the Executive’s employment for any
reason, the Executive shall not be deemed to be engaged in Competition if he has
an equity interest in, or provides services to, (x) a private equity or venture
capital firm or hedge fund which has investments in an entity that is engaged in
Competition in a manner prohibited by the Executive hereunder or (y) a
subsidiary, division or affiliate of an entity engaged in Competition in a
manner prohibited by the Executive hereunder as long as such subsidiary,
division, or affiliate does not engage in Competition with any Related Entity in
a manner prohibited by the Executive hereunder; provided that in the case of
clauses (x) and (y), the Executive does not provide services, directly or
indirectly, to the entity engaged in Competition in a manner prohibited by the
Executive hereunder.
(b)    Confidential Information. The Executive acknowledges that as a result of
his employment he will have access to confidential information (including, but
not limited to, current and prospective confidential know-how, specialized
training, customer lists, marketing plans, business plans, financial and pricing
information, trade secrets, and information regarding acquisitions, mergers
and/or joint ventures) concerning the business, customers, clients, contacts,
employees, prospects, and assets of the Company, the Partnership, and the
Related Entities that is unique, valuable and not generally known outside the
Company, the Partnership and/or the Related Entities, and which was obtained by
the Executive from the Company or the Partnership or which was learned as a
result of the performance of services by the Executive on behalf of the Company,
the Partnership, and/or the Related Entities (“Confidential Information”). The
Executive hereby agrees as follows.
(i)    Nonuse and Nondisclosure. The Executive agrees to protect the
confidentiality of the Confidential Information. The Executive will not, at any
time, other than in the ordinary course of performing his duties for the
Company, the Partnership and/or any Related Entity and consistent with all
applicable written policies of such entities and the Executive’s fiduciary
duties as an officer of such entities, directly or indirectly (A) use any
Confidential Information, (B) reveal or disclose or allow to be revealed or
disclosed any Confidential Information to any person, firm, partnership, trust,
corporation or other entity outside Company, except as authorized under the
Company’s ethics policy, or as required by applicable law or when Company is
required to permit disclosure under applicable law or (C) remove or aid in the
removal from the premises of Company, or from any other location where
Confidential Information is maintained or stored by Company, the Partnership or
the Related Entity, any such Confidential Information or any materials which
relate thereto.


5

--------------------------------------------------------------------------------




(ii)    Exceptions. The Executive shall not be prohibited from disclosing
Confidential Information to the extent required by applicable law or any court,
governmental, regulatory or self-regulatory body (provided that in such case,
the Executive shall (A) provide the Board with the earliest notice possible that
such disclosure is or may be required, (B) reasonably cooperate with the
Company, at the Company’s expense, in protecting, to the maximum extent legally
permitted, the confidential or proprietary nature of such Confidential
Information and (C) disclose only that Confidential Information which he is
legally required to disclose) or in connection with any claim or litigation
involving this Agreement, or any other agreement between the Executive and the
Company, the Partnership or any Related Entity. Notwithstanding any other
provisions in this Agreement, nothing herein is intended to restrict the
Executive from (x) lawfully reporting to or communicating with the Securities
and Exchange Commission or state equivalent agency, or any other governmental
agency designated by law to receive and investigate such reports, without prior
notice to the Company, regarding a suspected securities law violation or
violation of other laws or regulations regarding fraud against shareholder; (y)
receiving a reward for providing information to a government agency under an
established agency whistleblower reward program; or (z) providing truthful
testimony if required by law enforcement, subpoena or other court order.
Further, this provision shall not prevent the Executive from using his general
business skill and knowledge in his future employment to the extent such skill
and knowledge is not specifically related to the business of Company, the
Partnership, or any Related Entity and is not used in Competition (as defined
above), or otherwise prohibited under this Section 4.
(iii)    Social Media. Without limiting the foregoing, the Executive is
prohibited from using or disclosing Confidential Information on or in connection
with blogs, chat rooms and other social media. The Executive also is prohibited
from using contact information and other sensitive information regarding
Company’s tenants on or in connection with social networking sites, including
without limitation LinkedIn, Twitter, or Facebook, without the express
permission of the Board. To the extent that the Executive is permitted to use
such information on social networking sites, the Executive agrees to take
adequate steps to protect such information from disclosure to the public,
including but not limited to using optimal privacy settings on this information,
and to delete this information from the site on the earlier of Company’s request
or termination of employment. The foregoing obligations shall survive
termination of the Executive’s employment with Company. The Executive agrees
that all electronic or web-based accounts, services or sites that are opened on
behalf of, owned by, or paid for by Company, or are used to conduct Company’s
business as authorized by Company, are the property of the Company and not of
the Executive.
(iv)    Limitations on Use of Personal Devices and Accounts. The Executive may
from time to time in the course of performing his duties for the Company need to
access Confidential Information or the Company’s, the Partnership’s or a Related
Entity’s proprietary information when he is not at the Company’s offices. The
Executive understands that he is prohibited from downloading, storing, copying,
cutting and pasting, or otherwise transmitting this information to any personal
data device or storage system not owned by the Company, including but not
limited to the Executive’s personal computers (including but not limited to
computers in the Executive’s


6

--------------------------------------------------------------------------------




vehicles), cellular telephones, smart phones, texting devices, jump drives,
compact discs, DVDs, hard drives, owned or third-party storage or back-up
services (including without limitation any cloud services), or any other device
or medium on which data can be stored. The Executive is expressly prohibited
from emailing or otherwise transmitting any Company, Partnership or Related
Entity information to or from his personal email accounts. Further, to the
extent that the Executive does access the Company’s information through a
personal device, the Executive agrees to protect the confidentiality of the
information from exposure to third persons, including family members and others
who are not expressly authorized by the Company to view the information. Upon
the Company’s or the Partnership’s request, Executive agrees to make available
to a nationally recognized third party IT services vendor selected by the
Company, the personal devices that the Executive uses to access the Company, the
Partnership and/or Related Entity trade secrets, other Confidential Information,
or proprietary information and data so that the Company can confirm the
Executive’s compliance with Section 4 of this Agreement.
(v)    Defend Trade Secrets Act Immunity Notification. Pursuant to the federal
Defend Trade Secrets Act (the “DTSA”), an individual will be immune from
criminal or civil liability under any federal or state trade secret law for the
disclosure of a trade secret (as defined in the DTSA) that is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or a disclosure that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
(c)     Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, hire or recruit or solicit the employment or services of (whether
as an employee, officer, director, agent, consultant or independent contractor),
any employee (other than his personal assistant), officer, director, or
full-time consultant or independent contractor of the Company or the Related
Entities (except in the course of his duties under this Agreement); provided
that the foregoing shall not prohibit the Executive or any entity from whom he
is providing services from placing any general advertisements for employees,
consultants or independent contractors so long as such general advertisements
are not directed to any employees or full-time consultants or independent
contractors of the Company or any Related Entity (provided that the Executive
himself may not, during the Restricted Period, hire or engage any current
employee or full-time consultant or independent contractor of the Company or the
Related Entities who responds to such general advertisement other than his
personal assistant).
(d)     Non-Solicitation of Business Partners. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, solicit or encourage, or attempt to solicit or encourage, any
customers, suppliers, licensees, agents, consultants or independent contractors
or other business partners or business affiliates of the Company or the Related
Entities (collectively, “Business


7

--------------------------------------------------------------------------------




Partners”), to cease doing business with or modify their business relationship
with the Company or the Related Entities, or in any way intentionally interfere
with the relationship between any such Business Partner and the Company or the
Related Entities (regardless of who initiates the contact).
(e)     Return of Company/Executive Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs, in whatever media
maintained; provided, that, the Executive shall only be permitted to retain
Executive Records which contain Confidential Information, trade secrets or
proprietary information of the Company if the Executive provides a copy of such
Executive Record to the Company, or the Company already is in possession of a
copy of such Executive Record. For purposes of this Agreement, “Executive
Records” shall mean any written or electronic records of the Executive’s
business and personal contacts, any information or documents relating to the
Executive’s (or his affiliated entities’ or family’s) ownership of equity or
partnership units in the Company, the Partnership, or any Related Entity, and
any information he reasonably believes is necessary for his personal (or
family’s) tax reporting purposes. The Company and the Partnership also agree to
promptly return to the Executive his property (including any personal files on
his work computer) within 15 days following his termination date.
(f)     Remedies for Breach. The Executive covenants that a breach of this
Section 4 would immediately and irreparably harm the Company and the Related
Entities and that a remedy at law would be inadequate to compensate the Company
and the Related Entities for their losses by reason of such breach and therefore
that the Company and/or the Related Entities shall, in addition to any other
rights and remedies available under this Agreement, at law or otherwise, be
entitled to an injunction to be issued by any court of competent jurisdiction
enjoining and restraining the Executive from committing any violation of this
Section 4, and the Executive hereby consents to the issuance of such injunction.
Except as the Executive otherwise expressly consents after the Effective Date,
there are no other non-competes or prohibitions on solicitation following
termination of his employment, other than as expressly set forth in this Section
4.
5.     Place of Employment.
During his employment hereunder, the Executive shall be based at the
Partnership’s and the Company’s offices located in the Greensboro, North
Carolina and Miami, Florida metropolitan areas.
6.     Compensation and Related Matters.
During the Executive’s employment hereunder, the Executive shall be paid the
compensation and shall be provided with the benefits described below:
(a)     Annual Base Salary.  During the Contract Term, until the later of
January 1, 2021 or the date a successor Chief Executive Officer to the Executive
commences employment with the Company as such,


8

--------------------------------------------------------------------------------




the Executive’s annual base salary (“Annual Base Salary”) shall be $850,000. On
the later of January 1, 2021 or the date when the successor Chief Executive
Officer commences his position as Chief Executive Officer of the Company:
(i)    for Contract Year 2021 (or if later, the year in which the successor
Chief Executive Officer commences employment with the Company as such), the
Executive’s Annual Base Salary for the remainder of such Contract Year (or if
later, the year in which such executive commences employment as Chief Executive
Officer of the Company) shall be $807,500;
(ii)    for the next Contract Year (e.g., 2022 if the successor Chief Executive
Officer commenced employment in such position in 2021) the Executive’s Annual
Base Salary shall be $637,500; and
(iii)    for the next Contract Year (e.g., 2023 if the successor Chief Executive
Officer commenced employment in such position in 2021) until the end of the
Contract Term, the Executive’s Annual Base Salary shall be $425,000.
The Annual Base Salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices in effect from time
to time, but in no event less frequently than monthly.
(b)     Benefits.  For each year during the Contract Term, the Executive shall
be entitled to the following:
(i)     subject to Section 6(d), equity and/or long-term incentive awards under
Incentive Award Plan,
(ii)     participate in the Partnership’s 401(k) Savings Plan,
(iii)     participate in or receive benefits under any employee benefit plan or
other employee welfare or similar arrangement made available by the Partnership
or the Company to any of its employees (but for the avoidance of doubt not
including any annual bonus, any compensation, or any equity and/or long-term
incentive awards under any Incentive Award Plan) (collectively “Benefits”), on
terms no less favorable than is provided to other Company and/or Partnership
executives; provided, however, that the Executive shall be entitled to four
weeks of paid vacation during each Contract Year, exclusive of Company and/or
Partnership holidays and nothing herein shall prevent the Company from being
able to change, modify or terminate any Benefit (other than the Executive’s
vacation days) as long as such change, modification or termination applies
equally to all executives eligible for the benefit; and
(iv)    during the remainder of Contract Year 2020, a fixed monthly automobile
allowance of $800, payable at the same times that Annual Base Salary is payable
hereunder, such allowance to be in lieu of reimbursement by the Company of any
expense incurred by Executive to purchase or lease a vehicle that will be
available for use by the Executive on Company business.  The Executive shall not
be required to provide the Company with supporting documentation to substantiate
any such expenses and the allowance shall be payable whether or not the
Executive actually incurs such automobile expenses in the amount of the
allowance.  The Executive shall be responsible for the


9

--------------------------------------------------------------------------------




expenses of leasing or purchasing an automobile which are in excess of the
allowance provided hereunder. Executive shall not be entitled to an automobile
allowance in any Contract Year after 2020.
(c)     Annual Bonus.  As additional compensation for services rendered,
Executive will be eligible for an Annual Bonus. For the Contract Year 2020,
Executive shall continue to participate in the Company’s and/or the
Partnership’s annual cash bonus plan (“Annual Bonus Plan”) approved by the
Compensation Committee of the Board for senior executives (including the
Executive) in February 2020. For Contract Year 2021 and for each Contract Year
thereafter during the Contract Term, the Executive shall be entitled to
participate in the Annual Bonus Plan approved for the Company’s senior
executives, which, with respect to each such Contract Year will provide for (i)
a “target” annual cash bonus amount equal to no less than 100% of the Annual
Base Salary received by the Executive during such Contract Year, to be payable
if the applicable performance goals set by the Compensation Committee are
achieved at target level for the applicable Contract Year but do not reach the
stretch level set by the Compensation Committee, (ii) a “threshold” annual cash
bonus of 75% of the Annual Base Salary received by the Executive during such
Contract Year, to be payable if the applicable performance goals set by the
Compensation Committee are achieved at the threshold level for the applicable
Contract Year but do not reach the “target” level set by the Compensation
Committee; or (iii) a “stretch” bonus of 150% of the Annual Base Salary received
by the Executive during such Contract Year, to be payable if the applicable
performance goals set by the Compensation Committee are achieved at stretch
level for the applicable Contract Year (the annual cash bonus earned for a
Contract Year, the “Annual Bonus”). The Annual Bonus for any Contract Year shall
be payable to the Executive in cash in the Contact Year following the Contract
Year in respect of which such Annual Bonus relates, at the same time in such
following year as any annual bonus for the preceding Contract Year is paid to
any other Company and/or Partnership executive but in all events no later than
the fifteenth (15th) day of the third (3rd) calendar month following the end of
the Contract Year with respect to which such Annual Bonus relates. The Executive
shall be entitled to payment under an applicable Annual Bonus Plan if he is
employed on the last day of the Contract Year in respect of which such Annual
Bonus relates.
(d)     Annual Equity and/or Long-Term Incentive Awards. As additional
compensation for services rendered, for Contract Year 2020 and for each Contract
Year thereafter during the Contract Term until a new Chief Executive Officer
assumes the position of Chief Executive Officer (anticipated to be January 1,
2021), the Executive shall be entitled to receive annual awards under the
Incentive Award Plan (“Annual Equity and LTIP Awards”) on a basis no less
favorable to the Executive than the basis on which any other senior officer of
the Company and/or the Partnership receives annual awards under such plans,
including the date of grant and the percentage and form of the awards, provided
that, for the avoidance of doubt, for purposes of the foregoing, sign-on,
retention or other equity award made to any other senior officer of the Company
and/or the Partnership other than ordinary course annual equity awards shall not
be taken into account. For each Contract Year during the Contract Term beginning
with the Contract Year 2021 or if later the Contract Year in which a new Chief
Executive Officer assumes that position, Executive shall be eligible to receive
annual awards under the Incentive Award Plan in such amounts as determined by
the Board. The Company and the Partnership, as applicable, agree that the grant
date valuations for purposes of this Section 6(d) shall be determined in a
manner consistent with the financial reporting methodologies


10

--------------------------------------------------------------------------------




utilized for such grants. The Company and the Partnership also agree that the
portion of the time-vested long-term incentive and/or equity awards which will
vest on or after the date the Executive is Retirement eligible shall be awarded
in the form of restricted stock units or a similar form of tax-efficient equity,
with dividend equivalents paid on such units for both vested and unvested units
from the date of grant. The Executive shall also be entitled to sell shares to
pay any applicable taxes due on the vesting and/or payment of any equity and/or
long-term incentive awards granted in 2020 and thereafter.
(e)    Expenses.  Subject to Section 21(d), the Partnership and the Company
shall promptly reimburse the Executive for all reasonable travel and other
business expenses incurred by the Executive in the performance of his duties to
the Partnership and the Company, respectively hereunder.
(f)    Payment of Compensation.  For each Contract Year or portion
thereof covered by this Agreement, the Company shall be liable for the
percentage described below (the “Company Percentage”) of the cost of the
Executive’s total compensation, and for any awards granted by the Company to the
Executive pursuant to the Incentive Award Plan, and the Partnership shall be
liable for the remainder of the cost of the Executive’s total compensation
(including any awards granted by the Partnership pursuant to the Incentive Award
Plan). The Company Percentage for each Contract Year shall be determined by the
Board (in its capacity as sole owner of the General Partner and in its own
behalf), excluding the Executive, as the reasonable allocation of the benefits
for the Executive’s services.
7.     Termination.
The Executive’s employment hereunder will terminate on the expiration of the
Contract Term (and such termination shall be treated as a Retirement for
purposes of this Agreement and any other written agreement between the Executive
and the Company and/or the Partnership to the fullest extent permitted by law),
and may be terminated prior to the end of the Contract Term by the Partnership,
the Company or the Executive, as applicable, without any breach of this
Agreement only under the following circumstances:
(a)     Death.  The Executive’s employment hereunder shall automatically
terminate upon his death.
(b)     Disability.  If the Disability of the Executive has occurred during
the Contract Term, the Partnership or the Company, respectively, may give the
Executive written notice in accordance with Section 7(g) of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Partnership and the Company shall terminate effective on the 30th day
after receipt of such notice by the Executive, provided that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of his duties.
(c)     Cause.  The Board may terminate the Executive’s employment hereunder for
Cause pursuant to a vote of not less than 75% of the non-employee directors of
the Board.
(d)     Good Reason.  The Executive may resign from his employment for
Good Reason.
(e)     Without Cause.  The Partnership or the Company may terminate the
Executive’s employment hereunder without Cause upon 30 days written notice.


11

--------------------------------------------------------------------------------




(f)     Resignation without Good Reason or Retirement.  The Executive may resign
his employment without Good Reason upon 30 days written notice to the
Partnership and the Company. The Executive’s Retirement on the last day of the
Contract Term shall be automatic without any notice required to either party.
Upon Retirement, the Company shall offer Executive a consulting arrangement
under which the Executive will make himself reasonably available during the
18-month period following his Retirement to provide consulting services on an
independent contractor basis to the Company provided (i) he shall not be
required to provide services in excess of what would result in him being deemed
not to have incurred on his Retirement date a “separation from service” within
the meaning of Section 1.409A-1(h) (and as determined applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)) of the Department of Treasury
Regulations with respect to both the Company and the Partnership), (ii) the
Company and the Executive have mutually agreed on the fee for such consulting
prior to his providing such services, not to exceed a total of $250,000 per year
for the consulting services, (with such amount payable to the Executive in cash
in the month after the month he performs such services), (iii) the Company and
the Executive have entered into an appropriate consulting agreement documenting
the independent contractor relationship consistent with applicable law, and (iv)
the Executive shall not be required to travel in connection with such consulting
services unless he and the Company have mutually agreed upon the expenses he
will be reimbursed for such travel if such reimbursement is consistent with the
independent contractor relationship. For the avoidance of doubt, such consulting
arrangement will not be available in the event of a resignation without Good
Reason without the mutual agreement of the Company and the Executive. While
performing the consulting services, Company will provide Executive access to
suitable office space and support staff as needed to perform the services.
(g)     Notice of Termination.  Any termination of the Executive’s
employment hereunder by the Partnership, the Company or the Executive (other
than by reason of the Executive’s death or expiration of the Contract Term)
shall be communicated by a notice of termination to the other parties
hereto.  For purposes of this Agreement, a “notice of termination” shall mean a
written notice which (i) indicates the specific termination provision in the
Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision indicated and (iii) specifies the effective date
of the termination consistent with this Agreement.
8.     Severance Benefits.
(a)
Termination without Cause or for Good Reason: 

(i)    Termination Prior to New Chief Executive Officer Assuming Chief Executive
Officer Position. Subject to Section 21, if prior to the later of January 1,
2021 or the date a successor Chief Executive Officer of the Company commences
his position as such, the Executive’s employment is terminated (A) by the
Company or the Partnership other than for Cause (as defined above) or (B) by the
Executive’s resignation for Good Reason, the Executive shall be entitled to the
Accrued Compensation (payable in accordance with Section 8(c)) and the Company
shall also pay the following severance amounts (the “CEO Severance Payment”) to
the Executive provided that the Executive (x) has prior to the expiration of the
thirty (30) day period after the date of termination both delivered to the
Company a general release of the Company, the Partnership,


12

--------------------------------------------------------------------------------




and the Related Entities, and their respective agents, successors, predecessors
and assigns in the form attached hereto as Exhibit A (the “Release”), fully and
properly executive by him, and has not revoked the Release, and (y) the
Executive is in compliance with the requirements of Sections 4(a), (c) and (d)
and in material compliance with Sections 4(b) and (e). Except as otherwise
required by Section 21(b), the CEO Severance Payment shall be paid in a lump sum
cash payment (i) on the first business day following the Release Effective Date
(as defined in the Release), or (ii) if the 30-day period for the Executive to
return the Release and not revoke it ends in the calendar year next following
the calendar year in which the Executive’s employment terminates and the Release
Effective Date is in the same calendar year as the year in which the Executive’s
employment terminates, on the first business day of the calendar year next
following the calendar year in which the Executive’s employment terminates. The
CEO Severance Payment shall be equal to 300% of the sum of (A) the Executive’s
Annual Base Salary and (B) his Deemed Annual Bonus for the Contract Year in
which the termination occurs.  In addition, subject to Section 21, the
Partnership and the Company shall (pursuant to Company and/or Partnership
benefit plans or otherwise) continue to provide all health and welfare Benefits
the Executive and his eligible dependents were participating in immediately
prior to the Executive’s termination of employment at such level and terms and
conditions as in effect on the date of termination (“Continued Coverage”) for
each Contract Year through the end of the Contract Term as if the Executive had
continued to remain employed through the last day of the Contract Term; provided
that if the remaining Contract Term is less than 18 months, the Executive and
his eligible dependents shall be entitled to no less than 18 months of Continued
Coverage at the same cost the Executive was paying for such coverage immediately
prior to his termination date. For the avoidance of doubt, the parties
acknowledge and agree that for the purpose of the foregoing sentence “health and
welfare Benefits” shall not include any 401(k) plan or other retirement plan, or
any employee equity or incentive awards (but Executive may still be eligible to
receive equity awards during the Continued Coverage period to the extent he is
otherwise eligible in his capacity as a member of the Board). Notwithstanding
anything else in this Section 8(a)(i), the Company and/or the Partnership shall
not be required to provide any Continued Coverage with respect to disability
insurance unless the Company or the Partnership is able to purchase a policy
covering the Executive on a commercially reasonable basis. If and to the extent
necessary in order for the Executive to avoid being subject to tax under Section
105(h) of the Code on any payment and/or reimbursement of any health care
expenses made to him or his eligible dependents or for his or their benefit
pursuant to this Section 8(a)(i) the Company shall impute as taxable income to
the Executive an amount equal to the excess of (x) the full actuarial cost of
the health care benefit coverages provided to him and his dependents thereunder
over (y) the portion of such total cost paid for by the Executive or dependents
for such period during which such coverages are provided. For these purposes,
the Executive’s “Deemed Annual Bonus for the Contract Year” shall be the greater
of (A) the Annual Bonus earned by the Executive with respect to the calendar
year immediately preceding the Contract Year in which the Executive’s employment
terminates (including any year under the Existing Employment Contract, if
applicable), or (B) the average of the Annual Bonuses (if any) earned by the
Executive with respect to the three calendar years immediately preceding the
Contract Year in which the Executive’s employment terminates (including any year
under the Existing


13

--------------------------------------------------------------------------------




Employment Contract, if applicable). Upon any termination under this Section
8(a)(i), the Executive’s equity and/or long-term incentive awards which vest
based solely on the passage of time (including any common shares or other equity
issued or issuable upon achievement of any applicable performance goals achieved
on or prior to the date of termination, including, without limitation, with
respect to the Notional Unit Awards) shall fully vest as of the date of
termination (including any accrued and unvested dividends thereon) and the
transfer and/or restrictions and holding requirements on such equity and/or
long-term incentive awards shall also lapse as of the date of termination. In
addition, upon any termination under this Section 8(a)(i), any equity awards
and/or long-term incentive awards for which the performance goals remain
outstanding shall vest and be paid and/or delivered in accordance with the
applicable award agreement; provided that in all events the Executive shall vest
into no less than the number of units or shares the Executive would have
received under the applicable award agreement if he remained employed
indefinitely multiplied by a fraction the numerator of which is number of days
the Executive was employed during the performance period and the denominator is
the number of days in the performance period. The transfer and/or sale
restrictions and holding requirements on such equity and/or long-term incentive
awards shall also lapse on the later of the date of the Executive’s termination
of employment or the vesting date of such awards. Upon the Executive’s
termination of employment under this Section 8(a)(i), the Executive agrees to
make himself reasonably available during the 18-month period following his
termination date upon the Company’s reasonable request to provide consulting
services to the Company on the same terms and conditions applicable to the
consulting services the Executive has agreed to provide upon his Retirement
under Section 7(f) above.
(ii)    Termination On or After New Chief Executive Officer Assumes Chief
Executive Officer Position. Subject to Section 21, if on or after the later of
January 1, 2021 or the date a successor Chief Executive Officer commences his
position as such but prior to the expiration of the Contract Term, the
Executive’s employment is terminated (A) by the Company or the Partnership other
than for Death, Disability or Cause (as defined above) or (B) by the Executive’s
resignation for Good Reason, (but not in the event of Retirement), the Executive
shall be entitled to the Accrued Compensation (payable in accordance with
Section 8(c)) and the Company shall also pay the following severance amounts
(the “Executive Chairman Severance Payment”) to the Executive provided that the
Executive (x) has prior to the expiration of the thirty (30) day period after
the date of termination both delivered to the Company the Release fully and
properly executed by him, and has not revoked the Release, and (y) the Executive
is in compliance with the requirements of Sections 4(a), (c) and (d) and in
material compliance with Sections 4(b) and (e). The Executive Chairman Severance
Payment shall be (A) 200% times the Executive’s Annual Base Salary, payable in
cash and (except as otherwise required by Section 21(b)) (x) for each payment
that qualifies as an exempt payment under Section 409A (and thus does not
qualify as “non-qualified deferred compensation” within the meaning of Section
409A) or that is otherwise permitted by applicable law to be paid out in the
manner set forth in this clause (x) without additional tax, interest and/or
penalties on the Executive’s payments and/or severance other than ordinary
income and withholding taxes, in equal pro rata consecutive monthly or bi-weekly
installments in accordance with the Company’s regular


14

--------------------------------------------------------------------------------




pay schedule as if the payments were to be paid over a twelve (12) month period
beginning with the first regular Company payday business day following the
Release Effective Date (as defined in the Release); and (y) for all payments
which are deemed be “non-qualified deferred compensation” under Section 409A
(and thus are not exempt payments under Section 409A) and that are not otherwise
permitted under applicable law to be paid out in the manner set forth in clause
(x) without additional tax, interest and/or penalties on the Executive’s
payments and/or severance other than ordinary income and withholding taxes, no
later than March 1st of the year following the year in which the date of the
Executive’s “separation from service” (within the meaning of Section 409A)
occurs; (B) an amount equal to the Annual Bonus the Executive would have
received for the Contract Year in which the termination occurs if the
termination had not occurred, multiplied by a fraction the numerator of which is
the number of days in that Contract Year before the date of termination and the
denominator of which is 365, payable on or before the day on which the
Executive's Annual Bonus for the Contract Year in which the termination occurs
would have been payable if the termination had not occurred; and (C)  an amount
equal to eighteen (18) months of (x) premiums for COBRA continuation coverage
for the Executive and his dependents or (y) if the Executive is not eligible to
elect COBRA continuation, the premiums for the health care insurance the
Executive obtains for himself and his dependents not to exceed $2,500 a month),
payable in eighteen (18) pro rata installments over the eighteen month period
following the Release Effective Date (provided that if the Executive is
permitted to do so, he elects COBRA continuation coverage), provided, however,
that such payments will cease when the Executive becomes eligible for group
health care coverage with another employer providing comparable benefits to the
Company’s group health care plan.  If and to the extent necessary in order for
the Executive to avoid being subject to tax under Section 105(h) of the Code on
any payment and/or reimbursement of any health care expenses made to him or his
eligible dependents or for his or their benefit pursuant to the preceding
sentence the Company shall impute as taxable income to the Executive an amount
equal to the excess of (x) the full actuarial cost of the health care benefit
coverages provided to him and his dependents thereunder over (y) the portion of
such total cost paid for by the Executive or dependents for such period during
which such coverages are provided. Upon any termination under this Section
8(a)(ii), the Executive’s equity and/or long-term incentive awards which vest
based solely on the passage of time (including any common shares or other equity
issued or issuable upon achievement of any applicable performance goals achieved
on or prior to the date of termination, including, without limitation, with
respect to the Notional Unit Awards) shall fully vest as of the date of
termination (including any accrued and unvested dividends thereon) and the
transfer and/or sale restrictions and holding requirements on such equity and/or
long-term incentive awards shall also lapse as of the date of termination. In
addition, upon any termination under this Section 8(a)(ii), any equity awards
and/or long-term incentive awards for which the performance goals remain
outstanding shall vest and be paid and/or delivered in accordance with the
applicable award agreement; provided that in all events the Executive shall vest
into no less than the number of units or shares the Executive would have
received under the applicable award agreement if he remained employed
indefinitely multiplied by a fraction the numerator of which is number of days
the Executive was employed during the performance period and the denominator is
the number of days in the performance period. The


15

--------------------------------------------------------------------------------




transfer and/or sale restrictions and holding requirements on such equity and/or
long-term incentive awards shall also lapse on the later of the date of the
Executive’s termination of employment or the vesting date of such awards. Upon
the Executive’s termination of employment under this Section 8(a)(ii), the
Executive agrees to make himself reasonably available during the 18-month period
following his termination date upon the Company’s reasonable request to provide
consulting services to the Company on the same terms and conditions applicable
to the consulting services the Executive has agreed to provide upon his
Retirement under Section 7(f) above.
(b)     Termination by Death or Disability.  Subject to Section 21, upon the
termination of the Executive’s employment by reason of his death or Disability,
the Executive shall be entitled to the Accrued Compensation (payable in
accordance with Section 8(c)) and the Company shall pay to the Executive or to
the personal representatives of his estate (i) within thirty (30) days after the
termination, a lump-sum amount equal to the amount of Annual Base Salary that
would have been due through the end of the Contract Term assuming no early
termination had occurred and assuming no increases or decreases in Annual Base
Salary after the date of termination, provided that if the remaining Contract
Term is less one year, the Executive shall receive a lump sum amount equal to
one year of his Annual Base Salary and (ii) on or before the day on which the
Executive’s Annual Bonus for the Contract Year in which the termination occurs
would have been payable if the termination had not occurred (and assuming
achievement of any personal performance goals at 100%), a cash amount equal to
the Annual Bonus the Executive would have received for that Contract Year if the
termination had not occurred multiplied by a fraction the numerator of which is
the number of days in that Contract Year before the date of termination and the
denominator of which is 365.  This Section 8(b) shall not limit the entitlement
of the Executive, his estate or beneficiaries to any disability or other
benefits then available to the Executive under any life, disability insurance or
other benefit plan or policy which is maintained by the Partnership or the
Company for the Executive’s benefit. Upon any termination under this Section
8(b), the Executive’s equity and/or long-term incentive awards which vest based
solely on the passage of time (including any common shares or other equity
issued or issuable upon achievement of any applicable performance goals achieved
on or prior to the date of termination, including, without limitation, with
respect to the Notional Unit Awards) shall fully vest as of the date of
termination (including any accrued and unvested dividends thereon) and the
transfer and/or sale restrictions and holding requirements on such equity and/or
long-term incentive awards shall also lapse as of the date of termination. In
addition, upon any termination under this Section 8(b), any equity awards and/or
long-term incentive awards for which the performance goals remain outstanding
shall vest and be paid and/or delivered in accordance with the applicable award
agreement; provided that in all events the Executive shall vest into no less
than the number of units or shares the Executive would have received under the
applicable award agreement if he remained employed indefinitely multiplied by a
fraction the numerator of which is number of days the Executive was employed
during the performance period and the denominator is the number of days in the
performance period. The transfer and/or sale restrictions and holding
requirements on such equity and/or long-term incentive awards shall also lapse
on the later of the date of the Executive’s termination of employment or the
vesting date of such awards.
(c)     Termination for Cause or Without Good Reason (other than
Retirement).  If the Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason


16

--------------------------------------------------------------------------------




(other than for Retirement), the Executive shall be entitled to (i) all Annual
Base Salary, automobile allowance and all Benefits accrued through the date of
termination, (ii) reimbursement of all unreimbursed business expenses to the
extent reimbursable under the Company’s applicable reimbursement policies
incurred prior to termination, (iii) any accrued but unpaid Annual Bonus for a
Contract Year prior to the Contract Year in which the Executive’s employment was
terminated, (iv) any vested and earned but unpaid awards under the Company’s
equity and/or long-term incentive plans, including, without limitation, with
respect to awards granted under the Incentive Award Plan and (v) any other
entitlements, payments or benefits, if any, pursuant to this Agreement or any
other applicable Company, Partnership and/or Related Entity plan, policy,
program, arrangement or agreement accrued through, and/or vested as of, the date
of termination (“Accrued Compensation”). Amounts payable to the Executive under
clauses (i) and (ii) above shall be paid no later than 30 days after his date of
termination. Amounts or benefits payable or to be provided to the Executive
under clause (iv) and (v) above shall be paid or provided at the time or times
and in the manner specified in this Agreement or in the applicable plan, policy,
program, arrangement or other agreement. Amounts payable to the Executive under
clause (iii) shall be paid at the time specified in Section 6(c) above.
(d)     Retirement. Subject to Section 21, upon the termination of
the Executive’s employment by reason of Retirement, the Executive shall be
entitled to the Accrued Compensation (payable in accordance with Section 8(c))
and, provided that Executive (x) has prior to the expiration of the thirty (30)
day period after the date of termination both delivered to the Company the
Release fully and properly executed by him, and has not revoked the Release, and
(y) the Executive is in compliance with the requirements of Sections 4(a), (c)
and (d) and in material compliance with Sections 4(b) and (e), the Company shall
pay to the Executive (i) on or before the day on which the Executive’s Annual
Bonus for the Contract Year in which the Retirement occurs would have been
payable under Section 6(c) above if the Retirement had not occurred (and
assuming achievement of any personal performance goals at 100%), a cash amount
equal to the Annual Bonus the Executive would have received for that Contract
Year if the Retirement had not occurred multiplied by a fraction the numerator
of which is the number of days in that Contract Year before the date of
termination and the denominator of which is 365, and (ii) an amount equal to
eighteen (18) months of (A) premiums for COBRA continuation coverage for the
Executive and his dependents or (B) if the Executive is not eligible to elect
COBRA continuation, the premiums for the health care insurance the Executive
obtains for himself and his dependents not to exceed $2,500 per month, payable
in eighteen (18) pro rata installments over the eighteen month period following
the Release Effective Date (provided that if the Executive is permitted to do
so, he elects COBRA continuation coverage), provided, however, that such
payments will cease when the Executive becomes eligible for group health care
coverage with another employer providing comparable benefits to the Company’s
group health care plan.  If and to the extent necessary in order for the
Executive to avoid being subject to tax under Section 105(h) of the Code on any
payment and/or reimbursement of any health care expenses made to him or his
eligible dependents or for his or their benefit pursuant to the preceding
sentence the Company shall impute as taxable income to the Executive an amount
equal to the excess of (x) the full actuarial cost of the health care benefit
coverages provided to him and his dependents thereunder over (y) the portion of
such total cost paid for by the Executive or dependents for such period during
which such coverages are provided. Upon Executive’s Retirement, the Executive’s
equity and/or long-term incentive awards which vest based solely on the passage
of time (including any common shares or other equity issued


17

--------------------------------------------------------------------------------




or issuable upon achievement of any applicable performance goals achieved on or
prior to the date of termination, including, without limitation, with respect to
the Notional Unit Awards) shall fully vest as of the date of termination
(including any accrued and unvested dividends thereon) and the transfer and/or
sale restrictions and holding requirements on such equity and/or long-term
incentive awards shall also lapse as of the date of termination. In addition,
upon Executive’s Retirement, any equity awards and/or long-term incentive awards
for which the performance goals remain outstanding shall continue to vest and be
paid and/or delivered in accordance with the terms of the applicable award
agreements as if the Executive remained employed indefinitely and the transfer
and/or sale restrictions and holding requirements on such long-term incentive
and/or equity awards shall lapse on the later of the date of the Executive’s
Retirement or the vesting date of such awards. Nothing in this Section 8(d)
reduces the rights or benefits of the parties to this Agreement with respect to
the consulting arrangement under the terms and conditions set forth in Section
7(f) above.
(e)    Assignment of Life Insurance.  Upon any termination of the
Executive’s employment hereunder, the Partnership and the Company shall, at
Executive’s option (exercisable at any time during the period commencing upon
the termination of his employment and ending 90 days thereafter), transfer the
life insurance policy described in such Section 10(b) to Executive, for no
consideration. 
(f)     Survival.  Neither the termination of the Executive’s
employment hereunder nor the expiration of the Contract Term shall impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such termination or expiration. The obligations of Section 4 shall, to
the extent provided in Section 4, survive the termination or expiration of the
Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement. In
addition, the provisions of Sections 8 through 22 shall survive any termination
or expiration of the Contract Term.
(g)     Mitigation of Damages.  In the event of any termination of the
Executive’s employment by the Partnership or the Company, the Executive shall
not be required to seek other employment to mitigate damages, and any income
earned by the Executive from other employment or self-employment shall not be
offset against any obligations of the Partnership or the Company to the
Executive under this Agreement. Except as otherwise set forth in Section 8(a) or
any clawback policy adopted by the Board (whether such policy is adopted (i) in
the Board’s reasonable judgment or (ii) as mandated by Dodd-Frank Wall Street
Reform and Consumer Protection Act or any other Federal law (and any rules or
regulations promulgated thereunder)), there shall be no offset against or
recoupment or clawback with respect to the Executive’s entitlements under this
Agreement or otherwise on account of any claims the Company and/or the
Partnership or any Related Entity may have against the Executive.
(h)    No Other Post-Termination Compensation. Except as expressly provided in
this Section 8 or Section 10(b), the Executive is not entitled to any severance
compensation (i.e., amounts payable solely on account of termination of
employment) as an executive of the Company or the Partnership of any kind,
nature, or amount.
9.     Section 280G.
(a)     If any payment, entitlement, distribution or benefit paid or payable to
the Executive or provided or to be provided for his benefit under this Agreement
or otherwise (including by an entity effecting


18

--------------------------------------------------------------------------------




the change in control) (such payments, entitlements, distribution or benefits
collectively referred to as “Payments”) is subject to the excise tax imposed
under Code Section 4999, or any similar federal or state law (an “Excise Tax”),
then notwithstanding anything in this Agreement or otherwise to the contrary, to
the extent that any or all Payments would be subject to the imposition of an
Excise Tax, the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in the Executive retaining a larger
amount, on an after tax basis (taking into account federal, state and local
income and employment taxes, the imposition of the Excise Tax and any other
taxes) than if the Executive received all of the Payments without any reduction
thereto (the reduced amount of such Payments is hereinafter referred to as the
“Limited Payment Amount”). The Company and/or the Partnership shall reduce or
eliminate the Payments, by (i) first, provided such long-term and/or equity
awards remain outstanding following any change of control in accordance with
Section 9(d) below, by cancelling the accelerated vesting upon a change of
control of any long-term and/or equity awards for which the awards do not
receive the favorable valuation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c),
(ii) second provided such long-term and/or equity awards remain outstanding
following any change of control in accordance with Section 9(d) below, by
cancelling the accelerated vesting upon a change of control of any long-term
and/or equity awards for which the awards receive the favorable valuation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c), (iii) third by reducing or eliminating
those payments or benefits (other than any long-term incentive and/or equity
awards) which are payable in cash and then by reducing or eliminating non-cash
payments such as welfare benefits, (iv) fourth, if clause (i) of this sentence
does not apply, by reducing any other long-term incentives and/or equity awards
for which the awards do not receive the favorable valuation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c), and (v) fifth, if clause (ii) of this sentence does
not apply, by reducing any other long-term incentives and/or equity awards for
which the awards do receive the favorable valuation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c). For the avoidance of doubt, any action taken in accordance
with the preceding sentence shall be taken in reverse order beginning with the
Payments which are to be paid the farthest in time and all Payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any Payments that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c)).
(b)    All determinations and calculations under Section 9(a) of the Agreement
shall be made by an accounting firm or consulting group with experience in
performing calculations regarding the applicability of Code Section 280G and the
Excise Tax selected by the Company (the “Independent Advisors”). The Company
shall pay all fees and expenses of the Independent Advisors. In connection with
any such determinations and calculations, the Independent Advisors shall take
into account and determine the value of the restrictions under Section 4 above,
to the extent consistent with the regulations issued under Section 280G and
applicable law. The Independent Advisors shall provide their determinations and
calculations, together with detailed supporting documentation, both to the
Company and the Executive within 30 days of each event that might give rise to
imposition of the Excise Tax (or such earlier time as requested by the Company
or the Executive) and, if the Independent Advisors have determined that the
Payments must be reduced to the Limited Payment Amount, shall deliver their
written opinion to the Executive that he is not required to report an Excise Tax
on his federal income tax with respect to the Limited Payment Amount (each, the
“Determination”). Within 10 business days of the Executive’s receipt of the
Determination, the Executive shall have the right to dispute the Determination
(the “Dispute”). The existence of the Dispute


19

--------------------------------------------------------------------------------




shall not in any way affect the right of the Executive to receive the Payments
in accordance with the Determination.
(c)    If, after the Payments have been made to the Executive, it is established
that the Payments made to, or provided for the benefit of the Executive exceed
the limitations provided in Section 9(a) of this Agreement (the amount so in
excess, an “Excess Payment”) or are less than such limitations (an
“Underpayment”), as the case may be, then the provisions of this Section 9(c)
shall apply.
(i)    If, notwithstanding any reduction in the Executive’s Payments initially
made pursuant to Section 9(a) above, it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding which has
been finally and conclusively resolved, that the Executive is liable for Excise
Tax with respect to the Payments so reduced that were made to him and that as a
result an Excess Payment has been made to him, any Payments remaining to be paid
or provided to him shall be further reduced as provided in Section 9(a) above,
and (if still necessary after such further reduction) any Payments already made
to the Executive shall be repaid to the Company, to the extent necessary to
eliminate the Excise Tax asserted by the Internal Revenue Service to be payable
by the Executive, provided, however, that any such further reduction or
repayment (A) shall be made only if the Internal Revenue Service has agreed in
writing, or if a court has ordered, that such further reduction or repayment
will be effective to avoid the imposition of any Excise Tax with respect to the
Executive’s Payments as so reduced or repaid, and that no Excise Tax will be
imposed against the Executive if such further reduction or repayment is made,
and (B) shall be made in the manner described in Section 9(a) above. Any portion
of an Excess Payment that the Executive is required to repay pursuant to the
preceding sentence shall be repaid to the Company within 20 days following the
determination that repayment of such portion of the Excess Payment is required.
(ii)    In the event that it is determined by (x) the Independent Advisors, the
Company or the Partnership (which shall include the position taken by the
Company and the Partnership, or together with its consolidated group, on its
federal income tax return) or the Internal Revenue Service, (y) pursuant to a
determination by a court, or (z) upon the resolution to the satisfaction of the
Executive of the Dispute, that an Underpayment has occurred, the Company shall
pay an amount equal to the Underpayment to the Executive on the later of (i) 10
days after such determination or resolution together with interest on such
amount at the applicable federal short-term rate, as defined under Code Section
1274(d) as in effect on the first date that such amount should have been paid to
the Executive under this Agreement from such date until the date that such
Underpayment is made to the Executive and (ii) the time period such Payment
would otherwise have been paid or provided to the Executive absent the
application of Section 9(a). The Company, the Partnership and the Executive
acknowledge that given the timing of certain parachute payments it may be
determined that the reduction in Section 9(a) applies and then because of a
subsequent Payment, such as severance, that the reduction would not apply. Upon
the determination that a reduction which applied previously no longer applies,
the Executive shall receive the payment of the Underpayment as provided in the
preceding sentence.


20

--------------------------------------------------------------------------------




(d)    The acceleration of the vesting of any long-term incentive and/or equity
award shall not be subject to cancellation under clauses (i) or (ii) of the
second to the last sentence of Section 9(a) above unless any such award
continues to vest and be payable at the same times as it would have vested and
been payable under the terms of the applicable plans and award agreements in
effect immediately prior to the change of control (and in a manner which
substantially preserves the economic entitlements and/or benefits of such awards
for the Executive) other than terms providing for acceleration of vesting upon a
change of control. In this regard, the Company and the Partnership agree to use
commercially reasonable efforts to provide for such continued vesting and
payment following a change of control (it being understood that if such
continued vesting and payment is not provided in connection with a change in
control then, to the extent applicable, Section 9(a)(iv) shall apply rather than
Section 9(a)(i), and Section 9(a)(v) shall apply rather than Section 9(a)(ii)).
10.     Insurance.
(a)     Officers and Directors Fiduciary Liability Insurance:  During
the Executive’s employment hereunder, the Company shall maintain, at its
expense, officers and directors fiduciary liability insurance that would cover
the Executive in an amount, and on terms and conditions, no less favorable to
the Executive than the amount and the terms and conditions applicable to any
other member of the Board, any other trustee of the General Partner of the
Partnership or any other executive officer of the Company and/or the
Partnership.
(b)     Term Life Insurance:  During the Executive’s employment hereunder, and
for a period of ninety (90) days thereafter, the Company shall maintain in force
a term life insurance policy on the Executive in the face amount of $5 million,
provided, however, that beginning on the later of January 1, 2021 or the date on
which a successor Chief Executive Officer assumes such position, the Company’s
share of the premiums shall not exceed $67,000 annually, and if its share of the
premiums exceed such amount, the Company shall have no further obligation to
maintain the policy.  If the Executive’s employment is terminated on or prior to
the expiration of the Contract Term (other than by reason of the Executive’s
death, a termination by the Company for Cause or a termination by the Executive
without Good Reason (other than for Retirement)), the Company shall pay, prior
to the expiration of the ninety (90) period described in the preceding sentence
but subject to Section 21(b) below, either to the Executive or, on behalf of the
Executive, to the issuer(s) of such life insurance policy(ies), an amount
sufficient to pay the premiums to maintain such policy(ies) in force for the
remainder of the Contract Term.
The Company shall be liable for the Company Percentage (as described in Section
6(f)) of the annual premium for such term life insurance policy and the
Partnership shall be liable for the remainder of such premium. The beneficiary
of such insurance shall be designated, from time to time, by the Executive in
his sole and absolute discretion.


21

--------------------------------------------------------------------------------




11.     Disputes and Indemnification.
(a)     Any dispute or controversy arising under, out of, in connection with or
in relation to this Agreement shall, at the election and upon written demand of
any party to this Agreement, be finally determined and settled by arbitration in
the City of Greensboro, North Carolina in accordance with the Commercial
Arbitration rules and procedures of the American Arbitration Association, and
judgment upon the award may be entered in any court having jurisdiction thereof.
(b)     The Partnership and/or the Company shall promptly pay as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Partnership, the Company, the Executive or others of the
validity or enforceability of, or liability under, any provision of this
Agreement.
(c)     The Company and the Partnership agree that if the Executive is made
a party, or is threatened to be made a party (including as a witness), to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, trustee, officer or employee of the Company or the Partnership or is
or was serving at the request of the Company or the Partnership as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is the Executive’s
alleged action in an official capacity while serving as a director, trustee,
officer, member, employee or agent, the Executive shall be indemnified and held
harmless by the Company and the Partnership to the fullest extent legally
permitted, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees (including those incurred to enforce the Executive’s
rights under this Section 11), judgements, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
trustee, officer, member, employee or agent of the Company or the Partnership or
other entity and shall inure to the benefit of Executive’s heirs, executors and
administrators.  The Company and/or the Partnership shall advance to the
Executive all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by them of a written request for such
advance.  Such request shall include an undertaking by the Executive to repay
the amount of such advance, without interest, if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The rights of the Executive under this Section 11(c) shall be in
addition to, and not in lieu of, any other rights the Executive may have to be
indemnified and advanced expenses and these rights shall apply with respect to
any Proceeding without regard to whether it commenced during the Contract Term.
12.     Binding on Successors.
This Agreement shall be binding upon and inure to the benefit of the
Partnership, the Company, the Executive and their respective successors,
assigns, personal and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. The Executive agrees that
he shall not assign, or transfer any of his rights under this Agreement;
provided that in the event of the Executive’s death while any payment, benefit
or entitlement is due to him under this Agreement, such payment, entitlement or
benefit shall be paid or provided to the Executive’s designated beneficiaries or
if there is no such beneficiary,


22

--------------------------------------------------------------------------------




to his estate. No rights or obligations of the Company and/or the Partnership
under this Agreement may be assigned by the Company or the Partnership, without
the prior written consent of the Executive, except (i) that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Company is not the continuing entity or a sale or liquidation or
other disposition of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes as of the closing of
such transaction the liabilities, obligations and duties of the Company and the
Partnership (and to the extent applicable any Related Entity) under this
Agreement and (ii) that such rights and obligations may be assigned or
transferred without the prior written consent of the Executive if necessary to
close the sale, merger, consolidation, or liquidation of the Company provided
such assignee or transferee assumes as of the closing of such transaction the
liabilities, obligations and duties of the Company and the Partnership (and to
the extent applicable any Related Entity) under this Agreement. In addition, if
the Company and/or the Partnership enters into a definitive agreement for a
transaction, which if consummated, would result in a Change of Control, the
Company and the Partnership, as applicable, will require the definitive
agreement to include an assumption on the part of the assignee, transferee or
successor entity (or entities), effective immediately upon the closing of such
transaction, of all of the liabilities, obligations and duties of the Company
and the Partnership (and to the extent applicable any Related Entity) under this
Agreement, any other agreement between the Executive and the Company and/or the
Partnership and any other plan or arrangement relating to the Executive’s
compensation (in each case, on terms and conditions no less favorable to the
Executive than applicable to him immediately prior to the closing of such
transaction).
13.     Governing Law.
This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of North Carolina, without
reference to principles of conflicts or choice of law under which the law of any
other jurisdiction would apply.
14.     Validity.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15.     Notices.
Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by a nationally recognized
overnight courier or by certified or registered mail, postage prepaid, as
follows:
(a)
If to the Partnership, to:


 
Tanger Properties Limited Partnership
 
3200 Northline Avenue, Suite 360
 
Greensboro, NC 27408



23

--------------------------------------------------------------------------------




Attn:  General Counsel
(b)
If to the Company, to:
 
Tanger Factory Outlets Centers, Inc.
 
3200 Northline Avenue, Suite 360
 
Greensboro, NC 27408

Attn:  General Counsel
(c)
If to the Executive, to:
 
To the address then on file in the Company’s payroll records

or at any other address as any party shall have specified by notice in writing
to the other parties.
16.     Counterparts.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.
17.     Entire Agreement.
As of the Effective Date, the terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Partnership and the Company during the
Contract Term and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. As of the
Effective Date, this Agreement terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the Executive’s employment by the Company and/or the Partnership
covered by the subject matter of this Agreement (including without limitation
Section 4 of this Agreement); provided, however, that any agreements with
respect to the Executive’s existing rights to be indemnified by and/or advanced
defense costs and fees by, and/or covered under any applicable directors’ and
officers’ liability insurance policies of, the Company, the Partnership and/or
any of their affiliates as well as the terms of any award agreements under any
Incentive Award Plan, including any Incentive Award Plan in effect prior to the
Effective Date, (as modified by this Agreement), shall survive and be in
addition to the terms of this Agreement; provided that the definition of
“Retirement” in any outstanding equity and/or long-term incentive award
agreement, including without limitation, any Notional Unit Award Agreement and
any Restricted Unit Award Agreement, shall be modified and replaced as of the
Effective Date with the definition of “Retirement” in this Agreement. Any
Company and/or Partnership plan, policy, arrangement or agreement (other than
this Agreement) that relates to the subject matter of this Agreement shall be
consistent with the terms of this Agreement. The Executive acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, the Executive has not relied upon,
any representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.


24

--------------------------------------------------------------------------------




18.     Amendments; Waivers.
This Agreement, including Exhibit A attached hereto, may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive, a member of the Partnership and a disinterested director of the
Company.  By an instrument in writing similarly executed, the Executive or the
Company and the Partnership may waive compliance by the other party or parties
with any provision of this Agreement that such other party was or is obligated
to comply with or perform, provided, however, that such waiver shall not operate
as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.
19.     No Inconsistent Actions; No Effect on Other Contractual Rights.
The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement. Notwithstanding the provisions
of this Agreement and any payment provided hereunder, nothing herein shall
diminish the rights and obligations of the parties to this Agreement under (i)
any written agreement between the Executive and the Company and/or the
Partnership (as modified by this Agreement to the extent applicable) not
superseded by this Agreement as set forth in Section 17, or (ii) under any
written employee benefit plan, program or policy of the Partnership or the
Company in which Executive is entitled to participate as an employee of the
Partnership or the Company (as such plan, program or policy is amended, modified
or terminated by the Company or the Partnership consistent herewith from time to
time).
20.     Legal Fees.
The Company and the Partnership shall pay up to $15,000 of reasonable legal fees
and expenses incurred by the Executive in negotiating this Agreement promptly
upon receipt of appropriate statements therefor.
21.     Section 409A.
(a)     The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A.  The Company
and the Partnership agree that, to the extent permitted under Section 409A, they
shall cooperate to modify any of the provisions of this Agreement (and of any
agreement evidencing any award to the Executive under any plan referred to
hereunder), either at the reasonable request of the Executive, or as the Company
or the Partnership may propose, in any such case to the extent necessary to
comply with all applicable requirements of, and to avoid the imposition on the
Executive of any additional tax, interest and penalties under, Code Section 409A
in connection with the payments and benefits to be paid or provided to the
Executive pursuant to this Agreement. Any such modification shall be intended to
maintain the original intent and economic benefit to the Executive of the
applicable provision of this Agreement, to the maximum extent reasonably
possible without violating any applicable requirement of Section 409A. No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply


25

--------------------------------------------------------------------------------




with the requirements of Section 409A from the Executive or any other individual
to the Company and/or the Partnership or any of their respective affiliates,
employees or agents unless such liability arises as a result of the Company’s,
the Partnership’s or any of their respective affiliates’ material breach of this
Agreement or any other agreement or plan.
(b)     Notwithstanding any provision to the contrary in this Agreement:
(i)    No amount shall be payable pursuant to Sections 8(a) or (b), Section
10(b), or any other provision in this Agreement providing for a payment upon
termination of employment and which is properly treated as a deferral of
compensation under Section 409A (after taking into account all exclusions
applicable to such payment under Section 409A) unless the termination of the
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations (and as
determined by applying the default presumptions in Section 1.409A-1(h)(1)(ii) of
such regulations) with respect to both the Company and the Partnership and, in
such case, the date of such “separation from service” shall be treated as the
date of the Executive’s termination of employment for purposes of determining
the time of payment of any amount that becomes payable to the Executive
hereunder upon the Executive’s termination of employment; and
(ii)    If the Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), to the
extent delayed commencement (any such delayed commencement, a “Payment
Delay”) of any portion of the termination benefits to which the Executive is
entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A), including, without
limitation, any portion of the additional compensation awarded pursuant to
Section 8, Section 10, is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i), such portion of the Executive’s termination
benefits shall not be provided to the Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” with the Company (as such term is defined in the
Department of Treasury Regulations issued under Section 409A) or (B) the date of
the Executive’s death.  Upon the earlier of such dates (the “Delayed Payment
Date”), all payments deferred pursuant to this Section 21(b)(2) shall be paid in
a lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. Any payment subject to the Payment
Delay shall be credited with interest for the period during which such payment
is delayed pursuant to the Payment Delay at a rate equal to the then current
borrowing rate on the Company’s unsecured line of credit that is used for daily
cash management by the Company as in effect on the date of the Executive’s
“separation from service” (the “Daily Cash Rate”) and, to the extent any payment
subject to the Payment Delay is not paid on the Delayed Payment Date, such
payment shall be credited with interest at a rate equal two times the Daily Cash
Rate for the period commencing with the day after the Delayed Payment Date and
ending on the date such payment is made (unless such non-payment is required by
applicable law, rule or regulation, in which case such payment shall continue to
be credited with interest at the Daily Cash Rate); and


26

--------------------------------------------------------------------------------




(iii)    The determination of whether the Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) as of the time of his separation from
service shall be made by the Company in accordance with the terms of Section
409A and applicable guidance thereunder (including without limitation Section
1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto).
(c)    For purposes of Section 409A, the Executive’s right to receive
installment payments shall be treated as a right to receive a series of separate
and distinct payments; and
(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement are properly treated as a deferral of compensation under Section 409A
(after taking into account all exclusions applicable to such payment under
Section 409A), (i) all such expenses or reimbursements hereunder shall be made
on or prior to March 15th of the taxable year following the taxable year in
which such expense was incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit, and (iii) no reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
22.     Disparagement.
From the Effective Date forward, the Executive shall not make, and shall not
cause or direct any person or entity to make, any disparaging or untrue comments
or statements, whether written or oral, about the Company or any Related Entity
(or any shareholder, member, director, manager or officer thereof). From the
Effective Date forward, the Company and any Related Entity shall not make, and
shall not cause or direct any person or entity to make, any disparaging or
untrue comments or statements, whether written or oral, about Executive.
“Disparaging” comments or statements include such comments or statements which
discredit, ridicule, or defame any person or entity or place such person or
entity in a negative light or impair the reputation, goodwill or commercial
interest thereof. Nothing herein or otherwise shall preclude the Executive, the
Company or any Related Entity from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce the Executive’s and/or the Company’s or the
Partnership’s rights under this Agreement or any other agreement between or
among the parties hereto. In all events, the Company and the Partnership agree
that if the Executive’s employment terminates for any reason any internal or
public announcement of such termination shall be provided to the Executive for
his review and comment no later than two (2) business days prior to such
announcement being made. The Company and the Partnership agree to consider in
good faith reasonable comments provided by the Executive no later than one (1)
business day prior to such announcement being made.
23.    Withholding.
Except as otherwise set forth in Section 9 above, the Company, the Partnership
and any Related Entity shall be entitled to withhold from any amounts payable
under this Agreement, any federal, state, or local withholding or other taxes
which the Company, the Partnership or the Related Entity is required to withhold
pursuant to applicable law. The Company, the Partnership and any Related Entity
shall be entitled to rely on an opinion of independent tax counsel if any
questions as to the amount or requirement of withholding shall arise.


27

--------------------------------------------------------------------------------




24.    Clawback; Recoupment; Anti-Hedging.
The Executive agrees that he will be subject to any compensation clawback,
recoupment, and anti-hedging policies adopted prior to his termination of
employment that may be applicable to the Executive as an executive of the
Company, the Partnership or any Related Entity, as in effect from time to time
and as approved by the Board or the Compensation Committee of the Board, and in
this regard, the Company and the Partnership agree that any such policy shall be
applied to the Executive consistent with how such policy is applied to other
senior executives of the Company, the Partnership or any Related Entity with
respect to the same subject matter. The rights contained in this section shall
be in addition to, and shall not limit, any other rights or remedies that the
Company, the Partnership or any Related Entity may have under law or in equity.
[remainder of page intentionally left blank]


28

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
EXECUTIVE
 
 
 
 
/s/ Steven B. Tanger
 
Steven B. Tanger
 
 
 
 
TANGER FACTORY OUTLET CENTERS, INC., a
 
North Carolina Corporation
 
 
 
 
By:
/s/ Thomas Reddin
 
 
Thomas Reddin
 
 
Chairperson, Compensation Committee of the Board of Directors
 
 
 
 
TANGER PROPERTIES LIMITED PARTNERSHIP
 
a North Carolina Limited Partnership
 
 
 
 
By:
TANGER GP TRUST, its sole General Partner
 
 
 
 
By:
/s/ James F. Williams
 
 
Name: James F. Williams
 
 
Title: Vice President

The Partnership and the Company hereby jointly and severally guarantee to the
Executive the prompt payment in full of the compensation owed hereunder by the
other.
 
TANGER FACTORY OUTLET CENTERS, INC.,
 
a North Carolina Corporation
 
 
 
 
By:
/s/ Thomas Reddin
 
 
Thomas Reddin
 
 
Chairperson, Compensation Committee of the Board of Directors
 
 
 
 
TANGER PROPERTIES LIMITED PARTNERSHIP
 
a North Carolina Limited Partnership
 
 
 
 
By:
TANGER GP TRUST, its sole General Partner
 
 
 
 
By:
/s/ James F. Williams
 
 
Name: James F. Williams
 
 
Title: Vice President






--------------------------------------------------------------------------------





Exhibit A
RELEASE AGREEMENT
In exchange for Tanger Properties Limited Partnership (the “Partnership”) and
Tanger Factory Outlet Centers, Inc. (the “Company”), agreeing to pay me the
Severance Amount pursuant to the terms and conditions in Section 8(a)(i),
Section 8(a)(ii), or Section 8(d) (as applicable) of my Amended and Restated
Employment Agreement with the Company dated as of April 28, 2020, as amended in
accordance therewith (the “Employment Agreement”), I agree to the terms of this
Release Agreement (the “Release”). Each capitalized term used but not defined
herein shall have the meaning set forth in the Employment Agreement.
1.Release.
(a)    I hereby generally and completely release, to the fullest extent
permitted by applicable law, the Partnership, the Company and each of their
respective current and former subsidiaries, directors, officers, employees,
shareholders, agents, attorneys, predecessors, successors, insurers, affiliates,
and assigns (collectively, the “Released Parties”), from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to my relationship with any Released Party or any events, acts,
conduct, or omissions occurring prior to my signing this Release. This general
release includes, to the fullest extent permitted by law, but is not limited to:
(i) all claims arising out of or in any way related to my employment with the
Partnership, the Company, or any of their affiliates; (ii) all claims related to
my compensation or benefits from the Partnership, the Company, or any of their
affiliates, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests; (iii) all claims for breach of contract, quantum
meruit, promissory estoppel, and breach of any implied contract (including
without limitation breach of the covenant of good faith and fair dealing); (iv)
all tort claims, including without limitation claims for fraud, defamation,
invasion of privacy, and emotional distress; and (v) all federal, state, and
local statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act, the federal Age Discrimination in Employment Act of 1967 (as
amended) (“ADEA”), the federal Worker Adjustment and Retraining Notification Act
(as amended) and similar laws in other jurisdictions, the Employee Retirement
Income Security Act of 1974 (as amended), the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”) and any other laws related to veteran status,
and the Family and Medical Leave Act of 1993 (“FMLA”), all as amended,
violations of any North Carolina or any other state and/or municipality
whistleblowing statutes or laws and any similar laws in other jurisdictions, and
violation of any other law, rule, regulation, or ordinances pertaining to
employment, stock ownership or any other term and condition of employment or
termination of employment, punitive damages, liquidated damages, costs and
attorney’s fees; provided, however, that this Release does not waive, release or
otherwise discharge any claim or cause of action arising after the date I sign
this Agreement. Notwithstanding the foregoing, I am not releasing any claims or
rights with respect to (i) any payments, entitlements or obligations due to me
under the Employment Agreement or any other agreement between me and the
Company, the Partnership and/or any Released Party on or following my date of
termination of employment, including those which expressly survive the
termination or expiration of the Contract Term (as defined in the Employment





--------------------------------------------------------------------------------

EXHIBIT 10.1


Agreement) as set forth in the Employment Agreement, (ii) any accrued and/or
vested benefits pursuant to any plan, policy or agreement with or among the
Company, the Partnership and/or any Released Party that are to be provided to me
following the end of employment per the terms of such plan, policy or agreement,
(iii) indemnification (including, without limitation, advancement of expenses)
whether pursuant to the Employment Agreement, the corporate governance documents
of the Company, the Partnership or any Related Entity (as defined in the
Employment Agreement) or pursuant to applicable law, (iv) coverage under any
applicable directors’ and officers’ liability insurance policies, including
pursuant to Section 10(a) of the Employment Agreement, (v) any rights that
cannot be waived by applicable law, and (vi) being a shareholder of the Company,
the Partnership or any Related Entity (including any rights with respect to
shares held through a trust or similar arrangement).
(b)    I also agree not to become a member of any class in a case in which
claims are asserted against any of the Released Parties based on events which
occurred prior to me signing this Release. If, without my prior knowledge and
consent, I am made a member of a class in any such proceeding, I agree to opt
out of the class as soon as possible.
(c)    This Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but it does not
include workers’ compensation claims. However, I hereby affirm that I have no
known work related injuries or occupational diseases as of the date I sign this
Release that have not been previously reported to the Company in writing.
(d)    This Release does not limit any right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. I
waive, however, any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on my behalf. Nothing in this Release
prohibits me from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. I do not need the prior
authorization of the Company to make any such reports or disclosures and I am
not required to notify the Company that I have made such reports or disclosures.
(e)    I acknowledge and represent that I have not suffered any unlawful
discrimination, harassment, retaliation, or other unlawful treatment by any
Released Party. I also acknowledge and represent that I have not been unlawfully
denied any rights by any Released Party including, but not limited to, rights to
a leave or reinstatement from a leave under the FMLA, USERRA, or any similar law
of any jurisdiction. I also acknowledge and represent that I have been fully and
properly paid for my work for the Partnership, the Company and their affiliates
to date.
2.ADEA. I agree that I am voluntarily executing this Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing the rights I have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. Consistent with the ADEA, I further acknowledge
that: (a) my waiver and release in this Release does not apply to any rights or
claims that may arise after the date


2



--------------------------------------------------------------------------------

EXHIBIT 10.1


I sign this Release; (b) I have been advised to consult with an attorney prior
to signing this Release; (c) I have twenty-one (21) days from the date that I
receive this Release to consider the release; (d) I have seven (7) calendar days
after I sign this Release to revoke it (“Revocation Period”) by sending my
revocation in writing to the Company as set forth in Section 15 of the
Employment Agreement; and (e) this Release will not be effective until I have
signed it and returned it to the Company (at the address set forth in Section 15
of the Employment Agreement) and the Revocation Period has expired (the “Release
Effective Date”).
3.Applicable Law and Forum. This Release shall be construed and enforced under
and in accordance with the laws of the State of North Carolina, without regard
to its conflict of rule principles. Any dispute or controversy arising under,
out of, in connection with or in relation to this Release shall, at the election
and upon written demand of any party to this Release, be finally determined and
settled by arbitration in the City of Greensboro, North Carolina in accordance
with the Commercial Arbitration rules and procedures of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereof.
4.Entire Agreement. This Release and the Employment Agreement embody the entire
and final agreement on the subject matter stated in this Release. No amendment
or modification of this Release shall be valid or binding unless made in writing
and signed by me and the Company. Each provision in this Release is separate,
distinct and severable from the other provisions of this Release and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of any other provision.
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS EXCEPT FOR THOSE CLAIMS NOT RELEASED BY ME HEREIN.




 
 
 
Steven B. Tanger
 
Date













3

